DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 27 February 2019.
2.  Claims 1-16 are pending in the application.
3.  Claims 1-16 have been allowed.
Claim Objections
4.  Claims 1, 2, 8, 13, 15 and 16 are objected to because of the following informalities:  misspelling.  The word “authorization” has been misspelled as “authorisation”.  Appropriate correction is required.
Allowable Subject Matter
5.  Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Manickam et al US 2014/0189781 A1 (hereinafter Manickam).  Manickam is directed towards an application server that hosts a plurality of enterprise applications and stores enterprise data associated with each of the enterprise applications [abstract].  Manickam teaches that the application can be a messaging application [0025].  Manickam teaches that when the client application or enterprise application is launched, the data protection engine may decrypt the enterprise data stored in the memory device [0034].  Manickam teaches when the client application is closed, the data protection engine may encrypt the enterprise data and stored the encrypted enterprise data at the allocated memory location in accordance with the memory protection engine [0034].  However, the prior art does not disclose, teach or fairly suggest the limitations of “the messaging application having a launched state and an unlaunched state, and on transitioning from the unlaunched state to the launched state the messaging application is configured to cause the database to be decrypted and to store the authorization token in volatile memory, and on transitioning from the launched state to the unlaunched state the messaging application causes the database to be encrypted and the authorization token deleted from the volatile memory”, “wherein the messaging application is configured, in the unlaunched state, on receipt of an incoming call from the messaging server, to retrieve the authorization token from the key store to perform communication with the messaging server, and to display a notification of the incoming call, without contact information, on the display of the user device” and “wherein the messaging application is configured, in the launched state, on receipt of an incoming call from the messaging server, to retrieve the authorization token from the volatile memory to perform communication with the messaging server, and to display a notification of the incoming call, and contact information for the calling party, on the display of the user device”, as recited in independent claims 1, 8, 13 and 15. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Salama et al US 2016/0092868 A1 directed to providing mobile application programs to devices of users and that administer these mobile application programs using tokens “pre-loaded” with data [abstract].
B.  Barnes et al US 2019/0130122 A1 directed to a data protection system that allows applications to access protected data in a way that restricts applications from outputting to unauthorized targets any unprotected data derived from the protected data and that ensures that the applications do not have access to a key that allows access to the unprotected data [abstract].
C.  Soman US 2017/0373853 A1 directed to user profiles of applications installed in a user environment, which may be compromised by malware, are managed to protected against such malware gaining access to sensitive data that may be contained in the user profiles [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492